DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, i.e. claims 2-5, 7-9, 12-14 & 16-18 without traverse of July 1, 2022 in the reply filed on July 1, 2022 is acknowledged.
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

AND;
The abstract of the disclosure is objected to because the current application does not have a proper abstract, i.e. a separate a page.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to what is being claimed due to the limitation “…the shielding layer is profiled… to form application surfaces…” being inferentially included, i.e. it is unclear if the claimed “application surfaces” are being functionally or positively recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9 & 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diver et al. (US 2012/0213664).
Diver et al. discloses;


1.  A treatment arrangement for treating a surface (e.g., via the disclosed plasma generation apparatus, 10), comprising; a planar electrode arrangement (e.g., via the disclosed first and second electrode structure 20/70 & 26/74), to which an electric voltage can be supplied: a planar shielding layer (e.g., via the disclosed flexible insulating layer 18/72) comprising an insulating plastic which at least partially encloses the electrode arrangement; a boundary layer between the electrode arrangement and the shielding layer, wherein the electrode arrangement is formed from a pourable plastic provided with conductive additives, wherein in a the region of  a boundary layer between the electrode arrangement and the shielding layer (e.g., via the disclosed first and second electrodes being formed of conductive silicone polymer and the insulating layer being made of insulating silicone polymer, the plastic of the electrode arrangement and the insulating plastic of the shielding layer are connected to one another by a material-to-material joint {e.g., [0034]-[0035], [0081]-[0082], [0091]-[0092] & (Figs 2 & 8)}.

2. The treatment arrangement as claimed in claim 1, wherein the electrode arrangement is enclosed on all sides by the shielding layer with the shielding layer having at least one opening through which electrical connection to the electrode arrangement is made {e.g., via the disclosed gaps 27 that allow a generated electric field to “leak” out through a second electrode, [0081] & (Fig 2)}.

3. The treatment arrangement as claimed in claim 1, further comprising at least one electrically conductive terminal of the electrode arrangement which is led out of the shielding layer {e.g., via the disclosed electrical connection of the first electrode and a signal generation source 22, [0076] & (Fig 1)}.

4. The treatment arrangement as claimed in claim 1, further comprising a contact arrangement for supplying the electrical voltage which is led through the shielding layer to the electrode arrangement {e.g., [0076] & (Fig 1)}.

5. The treatment arrangement as claimed in claim 1, wherein the shielding layer is profiled on a treatment side to form application surfaces, between which air intermediate spaces for forming a  plasma exist upon abutment of the treatment side of the treatment arrangement to a the surface to be treated {e.g., [0091]-[0092] & (Fig 8)}.

7.  The treatment arrangement as claimed in claim 1, wherein the plastic of the electrode arrangement and the insulating plastic of the shielding layer are chemically identical (e.g., via the disclosed use of silicone polymers, insulating and conductive, [0092]).

8. The treatment arrangement as claimed in claim 1, wherein the plastic of the electrode arrangement and the insulating plastic of the shielding layer are both silicones [e.g., 0092].

9. The treatment arrangement as claimed in claim 1, wherein the shielding layer has sections protruding beyond a the surface of the electrode arrangement, wherein the sections are formed to be toward a  surface to be treated (e.g., see Fig 8).

12. The treatment arrangement as claimed in claim 1, wherein the plastic of the of electrode arrangement and the insulating plastic of the shielding layer are miscible with one another in a liquid state (e.g., via the disclosed ozone layer created via the plasma, [0042] & [0092]).

13. The treatment arrangement as claimed in claim 1 wherein the plastic of the electrode arrangement and the insulating plastic of the shielding layer are crosslinked with one another in the region of the boundary layer [e.g., 0092].

14.  A treatment device comprising: a treatment arrangement as claimed in claim 1: and a high-voltage supply device connected to the electrode arrangement to form a plasma between a planar treatment side of the treatment arrangement and a surface to be treated {e.g., [0076] & (Fig 1)}.

15. A method for producing a treatment arrangement as claimed in claim 1 comprising: mixing with one another and in the liquid state, at least in the region of the boundary surface between the electrode arrangement  and the shielding layer, the plastic of the electrode arrangement and the insulating plastic of the shielding layer: jointly curing and/or crosslinking the plastic of the electrode arrangement and the insulating plastic of the shielding laver  {e.g., [0034]-[0035], [0081]-[0082], [0091]-[0092] & (Figs 2 & 8)}.

16. The method as claimed in claim 15, wherein at least one layer of the shielding layer and the plastic of the electrode arrangement are provided with the conductive additives in a liquid state and are introduced into a casting mold, and wherein the mixing step results in the boundary region between the plastic of the electrode arrangement and the insulating plastic of the shielding layer, and wherein mixing step is performed prior to jointly curing and/or crosslinking step  {e.g., [0034]-[0035], [0081]-[0082], [0091]-[0092] & (Figs 2 & 8)}.

17. The method as claimed in claim 15, wherein one of the plastic of the electrode arrangement and the insulating plastic of the shielding layer is partially crosslinked, and wherein in the mixing step is performed such that another of the plastic of the electrode arrangement and the insulating plastic of the shielding layer is that subsequently conducted onto the partially crosslinked one of the plastic of the electrode arrangement and the insulating plastic of the shielding layer in the non- crosslinked state and a further crosslinking of the partially crosslinked one of the plastic of the electrode arrangement and the insulating plastic of the shielding layer is carried out with the crosslinking to the another of the plastic of the electrode arrangement and the insulating plastic of the shielding layer  {e.g., [0034]-[0035], [0081]-[0082], [0091]-[0092] & (Figs 2 & 8)}.

18. The method as claimed in claim 15, wherein one of the plastic of the electrode arrangement and the insulating plastic of the shielding layer has crosslinkable functional groups in a crosslinked state, and wherein the material-to-material joint is produced with another of the plastic of the electrode arrangement and the insulating plastic of the shielding laver by a secondary crosslinking using the crosslinkable functional groups  {e.g., [0034]-[0035], [0081]-[0082], [0091]-[0092] & (Figs 2 & 8)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792